United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2513
                        ___________________________

                            Gamada Ahmed Hussein,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

  Jefferson B. Sessions, III, U.S. Attorney General; U.S. Department of Justice;
    Christopher Wray,1 Director, Federal Bureau of Investigation; John Does,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: March 7, 2018
                             Filed: March 21, 2018
                                 [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________




      1
      Christopher Wray is substituted for his predecessor under Federal Rule of
Appellate Procedure 43(c).
PER CURIAM.

       Gamada Hussein appeals the district court’s2 dismissal of his civil rights action
for failure to state a claim and lack of subject matter jurisdiction. Upon de novo
review, we conclude that even assuming the district court had jurisdiction to consider
Hussein’s claim under the Privacy Act, the complaint failed to state a claim, and we
affirm the dismissal of the remaining claims for the reasons stated by the district
court. See 8th Cir. R. 47B.
                        ______________________________




      2
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota.

                                          -2-